
	
		III
		110th CONGRESS
		2d Session
		S. RES. 627
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 26, 2008
			Mr. Nelson of Florida
			 (for himself, Mr. Isakson,
			 Mr. Martinez, Mr. Dodd, Mr.
			 Coleman, Mr. Lieberman,
			 Mr. Cardin, Mr.
			 Craig, Mr. Bond,
			 Mr. Domenici, Mr. Hatch, Mr.
			 Chambliss, Mr. Menendez,
			 Mr. Hagel, Ms.
			 Snowe, Mrs. Dole,
			 Mr. Shelby, Mr.
			 Coburn, Mr. Levin,
			 Mr. Kerry, Mr.
			 Whitehouse, Mr. Durbin,
			 Mr. Feingold, Mr. Smith, Mrs.
			 Clinton, and Mr. Bayh)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			August 1, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Welcoming home Keith Stansell, Thomas
		  Howes, and Marc Gonsalves, three citizens of the United States who were held
		  hostage for over five years by the Revolutionary Armed Forces of Colombia
		  (FARC) after their plane crashed on February 13, 2003.
	
	
		Whereas
			 a Congressional Resolution in 2007 (S. Con. Res. 53) condemned the kidnapping
			 and hostage-taking of three citizens of the United States, Keith Stansell,
			 Thomas Howes, and Marc Gonsalves for over four years by the FARC, and demanded
			 their immediate and unconditional release;
		Whereas
			 the Senate expresses sorrow at the murder of Tom Janis by the FARC, another
			 citizen of the United States that was on the downed aircraft, and Luis Alcedes
			 Cruz, a member of the Colombian military, as well as citizens of the United
			 States who died during a hostage search mission in 2003;
		Whereas
			 the Government of Colombia carried out a historic rescue mission on July 2,
			 2008, freeing 15 hostages who the FARC had kidnapped and held in captivity,
			 including these three citizens of the United States, Ingrid Betancourt, and
			 military and police personnel of Colombia;
		Whereas
			 the armed forces of Colombia planned, led, and executed the rescue operation
			 without a single gunshot;
		Whereas
			 the United States Government played a key supportive role in the rescue mission
			 by the armed forces of Colombia;
		Whereas
			 the FARC is designated as a foreign terrorist organization by the Department of
			 State and the European Union;
		Whereas
			 the FARC utilizes kidnappings for ransom, extortion, and the drug trade to
			 finance its activities;
		Whereas
			 the FARC committed atrocities against citizens of both Colombia and the United
			 States;
		Whereas
			 the FARC has kidnapped at least 36 citizens of the United States since 1980,
			 and killed 10 citizens of the United States;
		Whereas
			 the FARC currently holds an estimated 700 people as hostages; and
		Whereas
			 over 50 FARC leaders have been indicted in the United States for drug
			 trafficking: Now, therefore, be it
		
	
		That the Senate—
			(1)welcomes Keith Stansell, Thomas Howes, and
			 Marc Gonsalves home to the United States after being held for over five years
			 by the Revolutionary Armed Forces of Colombia (FARC);
			(2)celebrates with the families and relatives
			 of the hostages who kept faith despite being unsure of the fates of their
			 family members for more than five years;
			(3)expresses gratitude to the Government of
			 Colombia and the armed forces of Colombia for successfully rescuing the
			 hostages, and applauds the effective contribution of the United States
			 Government to this effort;
			(4)calls for the immediate release of all
			 hostages held by the FARC and other armed terrorist groups in Colombia;
			 and
			(5)urges the FARC to lay down their weapons
			 and reject terrorism.
			
